Citation Nr: 0122119	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  99-14 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for anemia, secondary 
to service-connected malaria.  

2.  Entitlement to service connection for a cardiovascular 
disorder, secondary to service-connected malaria.  

3.  Entitlement to service connection for traumatic arthritis 
of the left leg, including the left knee, ankle, and foot.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter-in-law


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from March 1944 to 
January 1946 and from October 1946 to October 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi.  In that decision, the RO, in pertinent 
part, denied the issues of entitlement to service connection 
for anemia, secondary to service-connected malaria; 
entitlement to service connection for a cardiovascular 
disorder, secondary to service-connected malaria; and 
entitlement to service connection for traumatic arthritis of 
the left leg, including the left knee, ankle, and foot.  
Thereafter, the veteran perfected a timely appeal with 
respect to the denial of these claims.  

By the June 1999 rating action, the RO also denied the issues 
of entitlement to a compensable disability evaluation for the 
service-connected malaria and entitlement to special monthly 
pension based on the need for the regular aid and attendance 
of another person or on account of being housebound.  In June 
1999, the RO notified the veteran of these denials and of his 
appellate rights.  In a statement dated in August 1999, the 
veteran's representative explained that he had spoken to the 
veteran who had expressed disagreement with the RO's June 
1999 denial of a compensable rating for malaria and special 
monthly pension.  According to the representative, the 
veteran requested that a statement of the case regarding 
these claims.  

A supplemental statement of the case (SSOC) that was 
furnished to the veteran and his representative in December 
1999 included both of these issues.  The cover letter 
informed the veteran to submit a substantive appeal within 60 
days with respect to any new issues included in the attached 
document.  The veteran did not perfect an appeal as to his 
claims for a compensable disability rating for his 
service-connected malaria and for special monthly pension by 
filing the required substantive appeal.  These issues were 
also included in a SSOC dated in March 2001.  The cover 
letter informed the veteran that if the SSOC contained issues 
which were not included in the substantive appeal he had to 
submit a substantive appeal within 60 days to perfect his 
appeal.  No response has been received from the veteran.  
Accordingly, the issues of entitlement to a compensable 
disability evaluation for malaria and entitlement to special 
monthly pension based on the need for the regular aid and 
attendance of another person or on account of being 
housebound are not before the Board for appellate 
consideration at this time.  

With regard to the claim for service connection for traumatic 
arthritis of the left leg, including the left knee, ankle, 
and foot, the Board notes that, previously, by an October 
1946 rating action, the RO denied service connection for 
muscular rheumatism.  The veteran did not initiate an appeal 
of the denial.  By a June 1950 rating action, the RO denied 
service connection for rheumatoid arthritis.  The veteran did 
not initiate an appeal of the denial.  Subsequently, by an 
August 1988 rating action, the RO denied service connection 
for degenerative arthritis of multiple joints.  The veteran 
did not initiate an appeal of the denial.  

The veteran's current appeal regarding arthritis involves 
traumatic arthritis of his left leg.  The prior final denials 
in October 1946, June 1950, and August 1988 did not include 
consideration of traumatic arthritis of the veteran's left 
lower extremity.  The statement of the case indicates that 
the RO adjudicated this issue on a de novo basis.  The Board 
concurs regarding the procedural aspect of this claim.  This 
issue is correctly defined as listed on the title page of 
this decision.  

By an August 1988 rating action, the RO denied the issue of 
entitlement to service connection for coronary artery 
disease, status post myocardial infarction, and coronary 
artery bypass graft on a direct basis.  The veteran did not 
initiate an appeal of this denial.  The veteran is currently 
claiming service connection for heart disease on a secondary 
basis.  The RO has adjudicated this issue on a de novo basis.   
The Board concurs with this procedural assessment.  This 
issue is correctly defined as listed on the title page of 
this decision.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  The implementing 
regulations were recently adopted.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The VCAA redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992). 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In this regard, by an October 1946 rating action, the RO 
granted service connection for clinically active and 
recurrent malaria with secondary anemia and assigned a 
30 percent evaluation.  By a June 1950 rating action, the RO 
noted that a recent examination was negative for malaria or 
any associated residuals.  The RO decreased the disability 
rating to a noncompensable level.  A November 2000 private 
medical report indicates that anemia has been diagnosed 
associated with endocarditis.  The private medical records 
show treatment for other cardiovascular disorder, including 
arteriosclerotic cardiovascular disease, status post coronary 
artery bypass, hypertensive cardiovascular disease and 
congestive heart failure. 

With regard to the claim for service connection for traumatic 
arthritis of the left leg, the veteran has asserted 
throughout the current appeal that, during an inservice 
obstacle training course in 1944, he injured his left lower 
extremity, including his left knee and ankle.  Since the 
inservice injury, the veteran has described pain in his left 
leg.  

The service medical records show that at the time of the 
January 1946 separation examination, the veteran reported 
that his left leg became sore and numb when he stood for a 
long period of time.  The report of the October 1946 
enlistment examination notes that the veteran had a history 
of a left ankle sprain followed by occasional pain, that 
x-rays taken of this joint were negative, and that his 
function was normal.  A January 1947 service medical record 
notation indicates that the veteran was treated for an old 
left ankle injury, including traumatic arthritis around the 
large bones and foot junction.  The radiographic report dated 
on the same day noted that x-rays taken of the veteran's left 
ankle showed no evidence of arthritic changes.  In April 
1948, the veteran was treated for an undiagnosed condition 
causing aching in his arms and legs.  In December 1948, he 
sprained his left ankle.  The October 1949 discharge 
examination demonstrated no abnormalities of the veteran's 
left leg, including his left knee, ankle, or foot.  

In view of these facts, the Board is of the opinion that 
specialized VA examinations would be of assistance in 
determining the etiology of the disabilities in issue.

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  See 
also 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all records 
of VA and private treatment that he has 
received the disabilities in issue since 
his discharge from active military duty 
which have not been previously submitted, 
to include the current records from his 
private physician, Dr. D. K. in Memphis, 
Tennessee.  

3.  Thereafter, the veteran should be 
accorded a VA examination by a 
cardiologist to determine the nature, 
severity, and etiology of his heart 
disorder and anemia.  The claims folder, 
and a copy of this remand, should be made 
available to the examiner, and the 
examiner should verify in the report that 
the claims folder was reviewed.  All 
necessary tests should be conducted.  The 
examiner is requested to obtain from the 
veteran a list of medications that he has 
taken for his service-connected malaria.  
Following the examination and review of 
the claims folder, the examiner is 
requested to render an opinion whether it 
is as likely as not that the 
cardiovascular disorders and anemia, if 
diagnosed, were caused or aggravated, by 
his service-connected malaria or by 
medication taken for this disability.  
Allen v. Brown, 7 Vet. App. 439 (1995).  
It is also requested that the examiner 
comment on the relationship between any 
currently diagnosed anemia and the anemia 
diagnosed in 1946.  A complete rational 
for any opinion expressed should be 
included in the examination report.

4.  The veteran should be accorded a VA 
examination by an orthopedist to determine 
the nature, severity, and etiology of any 
traumatic arthritis of his left leg, 
including the left knee, ankle, and foot.  
The claims folder, and a copy of this 
remand, should be made available to the 
examiner, and the examiner should verify 
in the report that the claims folder was 
reviewed.  In addition, to x-rays, all 
necessary tests should be conducted.  
Following examination of the veteran and 
review of the claims folder, the examiner 
is requested that the examiner render an 
opinion as to whether it is as likely as 
not that the veteran has diagnosed 
traumatic arthritis of his left leg, 
including his left knee, ankle, and foot 
which is related to his military service.  
A complete rational for any opinion 
expressed should be included in the 
examination report.

5.  Thereafter, the RO should 
readjudicate the issues in appellate 
status, to include consideration of the 
holding in Allen v. Brown, 7 Vet. App. 
430 (1995) where appropriate.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issues currently on appeal as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the RO should return the case to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

 



